Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5, filed 01/04/2022, with respect to Claims 1-4 have been fully considered and the rejection of Claims 1-4 has been withdrawn following the cancellation of Claims 1-4. 

Allowable Subject Matter
Claims 5-8 are allowed.

The following is an Examiner’s statement of reasons for allowance:
The elements of independent Claim 5 were neither found through a search nor considered obvious by the Examiner. In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 5: “generating a new piece of the log information including a third character string using an occurrence or non-occurrence of the another piece of the log information including the second character string in the predetermined duration as a trigger”

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Kamran et al. (US Patent No. US 10970190 B2) teaches storing, in a memory of a first computing device, a log filter list that identifiers a plurality of log filters, each of the plurality of log filters being executed on a respective one of a plurality of nodes in a distributed computing system; removing a first log message from a data structure that is stored in the memory of the first computing device, the first log message being obtained by the first computing device from a first one of the plurality of log filters that is associated with a first log source; detecting whether the first log message includes a placeholder message that is generated by the first log filter while the first log source is in a paused state; and selecting the first log message for further processing, when the first log message does not include a placeholder message.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Emanuele whose telephone number is (571)272-9391. The examiner can normally be reached Monday-Tuesday 8:30 AM - 4:30 PM, Thursday-Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/K.E/Examiner, Art Unit 2114                                                                                                                                                                                                        
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114